In an action to recover damages for alleged wrongful death, the appeal is (1) from an order dated June 6, 1957 which, inter alia, stayed further examination before trial of a named witness and directed that the additional examination of this witness (meaning what took place at the attempted examination before an Official Referee) is not to be used as testimony in the case, and (2) from so much of an order dated October 7, 1957 granting appellant’s motion for reargument as adhered to the original decision. Order dated October 7, 1957 insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Appeal from order dated June 6, 1957 dismissed, without costs. By appealing from the order dated October 7, 1957 appellant waived the right to prosecute the appeal from the order dated June 6, 1957 (Van Valkenburgh v. Lutz, 6 A D 2d 812). Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.